Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
Response to Amendment
Claims 1-2, 4-8, 10-15, 17-23 are pending
Claims 3, 9 and 16 have been cancelled
Claims 1, 6, 8, 12, 15 and 19 have been amended
Claims 21-23 have been added

Response to Arguments
Applicant’s arguments, see pages 12-18, filed 5/31/2022, with respect to the rejections of claim(s) 1-20 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 1,
“… wherein the predictive health score is calculated using variables that are weighted by factors, the variables including a current health score, a frequency of recently raising an alarm, battery degradation, and a frequency of using backup power; …”
Claims 2, 4-7 and 21 are also allowable because of their dependence on claim 1.

Claim 8 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 8,
“… wherein the predictive health score is calculated using variables that are weighted by factors, the variables including a current health score, a frequency of recently raising an alarm, battery degradation, and a frequency of using backup power; …”
Claims 10-14 and 22 are also allowable because of their dependence on claim 8.

Claim 15 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 15, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 15,
“… wherein the predictive health score is calculated using variables that are weighted by factors, the variables including a current health score, a frequency of recently raising an alarm, battery degradation, and a frequency of using backup power; …”
Claims 17-20 and 23 are also allowable because of their dependence on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20100250162 White; Kevin et al. is a method of estimating battery lifetime which includes monitoring a charge characteristic of a battery during a first time period, monitoring an operating condition of the battery and determining a first battery life value for the first time period based on the operating condition of the battery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867